COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:       Scott Lindberg v. Scott Callahan

Appellate case number:     01-19-00559-CV

Trial court case number: 19-DCV-262220

Trial court:               458th District Court of Fort Bend County

        This is an accelerated appeal from the trial court’s order, signed July 19, 2019, sealing
certain trial court documents. Appellee filed in this Court a motion to seal the appellate record and
briefs. Observing that no authority permits an appellate court to seal trial court documents, this
Court issued an order in October abating the appeal and remanding for the trial court to consider
whether to seal any additional trial court documents. If the trial court issued an order sealing
additional documents, the court was directed to see that a supplemental clerk’s record was filed in
this Court containing the sealing order.
        At appellant’s request, this Court subsequently issued an order, clarifying that the trial court
was not directed to reconsider its previous sealing order, but was ordered to consider additional
documents that appellee argued should be sealed. In this order, the reporter’s record, appellee’s
motion to seal, and appellant’s brief were also ordered sealed because they contained or discussed
the content of an order already sealed by the trial court. The Court further ordered that appellee’s
brief, when filed, would also be filed under seal.
         Although a supplemental clerk’s record was filed in January 2020, it contained no trial
court order sealing any additional trial court documents. At appellant’s urging, this Court extended
until February 25, 2020 the deadline for the trial court to consider sealing additional documents.
On February 27, 2020, appellant filed a motion to reinstate, and appellee has not filed a response
to that motion. To this Court’s knowledge, the trial court has not issued any additional orders
sealing documents, and because the trial court has had more than four months to rule, the failure
to rule indicates that no ruling will occur.
        Accordingly, the Court grants appellant’s motion to reinstate and reinstates this appeal on
the active docket. Appellee’s brief, to be filed under seal, is due within 30 days of the date of this
order.
       It is so ORDERED.
Judge’s signature: ___Justice Richard Hightower________________
                    Acting individually  Acting for the Court


Date: __March 17, 2020